UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2095


In re: ARMANDO D. PONS,

                Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   December 18, 2014              Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Armando D. Pons, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Armando D. Pons petitions for a writ of mandamus and a

writ     of     prohibition         seeking      orders        prohibiting          further

investigation       into     his    activities      and    dismissing      a        pending

indictment.      We conclude that Pons is not entitled to relief.

              Mandamus relief and a writ of prohibition are drastic

remedies and should be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976);

United   States      v.    Moussaoui,     333    F.3d     509,    516-17     (4th      Cir.

2003);   In    re   Vargas,      723    F.2d    1461,    1468    (10th   Cir.        1983).

Further, mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan   Ass’n,    860      F.2d   135,   138     (4th    Cir.    1988).     A    writ     of

prohibition may not be used as a substitute for appeal.                             Vargas,

723 F.2d at 1468.

              Pons has not shown any basis for the relief he seeks.

Accordingly,        although       we   grant    leave    to     proceed       in    forma

pauperis, we deny the petitions.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   PETITIONS DENIED




                                           2